Citation Nr: 1229433	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-13 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, claimed as pes planus.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from July 26, 1978 to August 11, 1981.  The record also contains evidence of his participation in the United States Marine Corps Reserve.

This case was previously before the Board of Veterans' Appeals (Board) in July 2011, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the denial of entitlement to service connection for hypertension and for a bilateral foot disorder, claimed as pes planus (flat feet).  Thereafter, the case was returned to the Board for further appellate action.

In July 2011, the Veteran had also been appealing an RO denial of entitlement to service connection for calluses of the feet.  Following the development requested in the Board's remand, the AMC granted that claim.  The AMC assigned a noncompensable rating for each foot, effective July 14, 2008.  With respect to the issue of service connection for calluses of the feet, that action represented a full grant of benefits.  Accordingly, that issue is no longer before the Board.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Pes planus existed at the time of the Veteran's entry in service and underwent no increase in the underlying pathology during service.  



CONCLUSION OF LAW

The Veteran's pre-existing pes planus was not aggravated by service.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.306A (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a bilateral foot disorder, claimed as pes planus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty. 

In July 2008, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for assigning effective dates, should service connection be granted. 

In this case, VA obtained or ensured the presence of the Veteran's service treatment records, as well as records reflecting his VA treatment from August 2007 through January 2012.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  

In November 2008 and July 2011, VA examined the Veteran to determine, in part, the nature and etiology of any foot disability found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of claim of entitlement to service connection for a bilateral foot disorder, claimed as pes planus.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of that claim.

The Factual Background

During his June 1978 service entrance examination at the Armed Forces Entrance and Examination Station, the Veteran responded in the negative, when asked if he then had, or had ever had, foot trouble.  On examination, his feet were found to be normal.  

On August 1, 1978, during a Recruit Screening Physical Examination, it was noted that the Veteran had flat feet.  

In November and December 1979 and February 1980, the Veteran was treated for calluses on his feet.  

During treatment in November 1980, the Veteran complained of bilateral foot and ankle pain and left great toe pain.  He noted that 4 months earlier, he had dropped a rock on his left foot.  It was also noted that he had flat feet.  The assessment was bilateral foot pain, possibly due to prior injury and possible foot pain due to the Veteran's boots.  

During his August 1981 service separation examination, the Veteran's feet were found to be normal.

During an April 1983 annual examination for the United States Marine Corps Reserve, the Veteran responded that he did not know, when asked if he then had, or had ever had, foot trouble.  On examination, the Veteran's feet were found to be normal.

VA treatment records, dated in July 2008, show that the Veteran had flat feet.  

In November 2008, the Veteran was examined by VA to determine the nature and etiology of any foot disorder found to be present.  The Veteran stated that he had painful calluses, primarily when standing or walking.  There was no associated history of injury or surgery, and it was noted that he did not use a brace, cane, crutches, or corrective shoes.  With the exception of a hammertoe on his left 3rd toe, there was no evidence of a foot deformity, including, specifically, a high arch, clawfoot, pes planus, hallux valgus, or forefoot or midfoot malalignment.  X-rays of the feet were scheduled; however, the Veteran failed to report for those X-rays.  Following the November 2008 VA examination, the relevant diagnosis was calluses on both feet with no apparent functional impairment.  

In July 2011, the Veteran was reexamined by VA to determine the nature and etiology of any foot disorder found to be present.  The examiner reported that although the Veteran denied a history of foot problems on his service entrance examination, he was noted to have flat feet on an August 1, 1978 examination.  The examiner also reported the Veteran's treatment for foot pain and/or calluses on several occasions from November 1979 through November 1980.  The examiner cited the notations of flat feet in November 1979 and November 1980.  

During the VA examination, the Veteran reported that he had been treated for his foot conditions at the following facilities on the dates indicated:  the LaJolla VA Medical Center in 1983 or 1984, the Chicago VA Medical Center in 2004, and the Logan Heights Medical Clinic in San Diego from 2006 to 2007.  The VA Computerized Records System showed that the Veteran had been treated by the Podiatry Service at the Zablocki VA Medical Center in October 2009.  The diagnoses were bilateral pes planus, bilateral plantar fasciitis, bilateral hyperkeratosis, and bilateral hyperpronation.  He was also treated by the VA Podiatry Service in April 2011.  

The VA examination, including X-rays, confirmed the presence of pes planus, bilaterally.  After reviewing the Veteran's claims file and VA computerized patient records, as well as conducting a bilateral foot examination, the examiner opined that it was less likely than not that the Veteran's flat feet were caused by or the result of his active military service.  He noted that the Veteran's flat feet had clearly been reported during his August 1, 1978 examination at the time of his entry on active duty.  Therefore, he concluded that the Veteran's flat feet could not have been caused by or the result of his military service.  

The Applicable Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131.  Generally, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253   (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8   (1999). 

Active military service includes active duty, any period of active duty for training ("ACDUTRA") during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training ("INACDUTRA") during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 C.F.R. § 3.6(a) (2011). 

The term "active duty for training" (ACDUTRA) means full-time duty in the Armed Forces performed by members of the Reserve Components or National Guard for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2011).  The term "inactive duty for training" (INACDUTRA) means duty in the Reserve other than full-time duty, special additional duty, or training other than active duty training.  See 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  VA bears the burden of proof to rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The Veteran contends that his pes planus was first manifested in service and that it has been present since his separation from service.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that his feet began to hurt in service and that they have continued to do so since his separation from service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the report of the Veteran's August 1, 1978 Recruit Screening Examination shows that he had flat feet.  Thus, his feet could not be presumed to be in sound condition at the time he entered service.  The salient question, then, is whether that disorder was aggravated by service.

Although the Veteran was noted to have flat feet on two occasions during service, there was no evidence that there had been any increase in the underlying foot pathology.  Not only were there no findings of any increase in the severity of his flat feet during service, his service separation examination and an examination performed for the Reserve in 1983 showed that the Veteran's feet were normal.  Moreover, there were no further findings of flat feet until July 2008, when the Veteran was treated by VA.  
The normal medical findings at the time of the Veteran's separation from service and during his April 1983 examination for the Reserve, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against a finding that there was an increase in the Veteran's pes planus during service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Nevertheless, VA examined the Veteran in 2008 and 2011 to determine the nature and etiology of any foot disorder found to be present, including pes planus.  However, neither examination provided evidence to support the Veteran's claim for service connection.  In fact, the 2011 VA examiner opined that it was less likely than not that the Veteran's pes planus was related to service.  Other than the Veteran's unsubstantiated contentions, there is no competent evidence on file to refute that opinion or to otherwise provide a nexus between the Veteran's pre-existing flat feet and service.  

Inasmuch as the preponderance of the evidence is against a finding of a nexus between the Veteran's pre-existing flat feet and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for flat feet is not warranted, and the appeal is denied. 

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for a bilateral foot disorder, claimed as pes planus, is denied.


REMAND

The Veteran also seeks entitlement to service connection for hypertension.  

In July 2011, the Veteran was examined by VA to determine the nature and etiology of any hypertension found to be present.  During that examination, the Veteran reported that he had been told he had elevated blood pressure while donating plasma in 1981 or 1982 and that he had been originally prescribed medication for hypertension in the mid-1980's.  The Veteran also reported that he had received treatment in 1983 and 1984 at the La Jolla VA Medical Center in San Diego, California; in 2004 at a VA Medical Center in Chicago, Illinois; and in 2006 and 2007 at the Logan Heights Medical Clinic in San Diego.  

None of the foregoing records have been requested for association with the claims folder.  However, such records could well be relevant to the Veteran's claim.  Accordingly, the case is remanded for the following actions:

1.  Request that the Veteran provide the name and address of the facility where he donated plasma in 1981 and 1982.  Also request that he provide the name and address of the health care provider who first prescribed medication for his hypertension in the mid-1980's.  If the Veteran is unable to furnish the name and address of the health care provider, he should provide the name and address of the facility where such medication was prescribed and/or dispensed or a prescription record.  

Then request relevant records from the facility where the Veteran donated plasma in 1981 and 1982, as well as from the health care provider or facility where he obtained his initial prescription for hypertension in the mid-1980's.  Such records must be requested directly from each facility or health care provided identified by the Veteran.  They could include, but are not limited to, clinical records and prescription records.  Also request that the appellant provide any such records he may have in his possession.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.

For all health care providers/facilities associated with the federal government, efforts to obtain the requested records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

If the requested records are not held by a health care provider or facility associated with the federal government, and such records are unavailable, notify the Veteran in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

2.  Request that the Veteran identify the Chicago VA Medical Center where he was treated in 2004.  Also request that he provide the address of the Logan Heights Medical Clinic where he received treatment in 2006 and 2007.  Then request those treatment records.  Also request the Veteran's records reflecting his treatment in 1983 or 1984 at the La Jolla VA Medical Center in San Diego.  They should include, but are not limited to, daily clinical records, discharge summaries, consultation reports, X-ray reports, laboratory studies, doctor's notes, nurse's notes, and prescription records.  

The foregoing records must be requested directly from each facility or health care provider identified by the Veteran.  Also request that the Veteran provide any such records he may have in his possession.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.

For all health care providers/facilities associated with the federal government, efforts to obtain the requested records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

If the requested records are not held by a health care provider or facility associated with the federal government, and such records are unavailable, notify the Veteran in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

3.  When the actions requested in parts 1 and 2 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for hypertension.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


